Citation Nr: 0831767	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
May 1962.  The veteran died in September 2004.  The appellant 
is the mother of the veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to Dependency and 
Indemnity Compensation (DIC) and death pension.  The 
appellant was scheduled for a Board hearing in July 2008 but 
did not appear or indicate any desire to reschedule.


FINDINGS OF FACT

1.  A child, M.R., was born from the union of the veteran and 
the appellant in August 1989; and M.R. was not yet 18 at the 
time his mother filed the claim for death benefits in 
September 2004.

2.  The veteran was not a former prisoner of war; he was not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty; a total disability rating was not in effect for 10 
years immediately prior to the date of his death; there has 
been no allegation of clear and unmistakable error in any 
prior decision; nor has the appellant identified any other 
basis for granting this claim.

3.  The veteran is not shown to have had any active service 
during a period of war.


CONCLUSIONS OF LAW

1. The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. §§ 101(4)(A), 1318 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 3.57 (2007).

2.  The veteran did not have recognized active military 
service sufficient for eligibility for VA nonservice-
connected death pension benefits. 38 U.S.C.A. § 101(4), (11) 
(West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.2, 3.3, 3.203 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appellant's claims have been considered with respect to 
VA's duties to notify and assist.  Under the circumstances 
presented in this case, however, it is not the factual 
evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  In such cases, the duty to assist is not 
applicable. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, neither duty to assist nor duty to notify are 
implicated when question is limited to interpretation and 
application of a statute).

Because the law as mandated by statute, and not further 
development of evidence, is dispositive of this appeal, 
further assistance is unnecessary. Mason v. Principi, 16 Vet. 
App. 129 (2002).

DIC pursuant to 38 U.S.C.A. § 1318

The appellant has indicated that she and the veteran were not 
married but that a child was born of their union.  An August 
1989 birth certificate shows M.R. was born to the veteran and 
the appellant.  The appellant filed the claim in September 
2004 on the behalf of her child, who was 15 at that time.

Except as otherwise provided, the term "child" means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and who (i) is under the age of 18 years; 
or (ii) before reaching the age of 18 years became 
permanently incapable of self support; or (iii) after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 
3.57(a).

As the veteran's child, M.G., was not 18 at the time his 
mother, the appellant, filed the claim, he is an eligible 
claimant for the veteran's death benefits.

Children of a deceased veteran may establish entitlement to 
DIC in the same manner as if the veteran's death were service 
connected where it is shown that the veteran's death was not 
the result of willful misconduct, and the veteran (1) was 
continuously rated totally disabled for the 10 years 
immediately preceding death, or (2) was continuously rated 
totally disabled for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty, or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death. 38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling upon 
separation from service in 1962.  Thus, those parts of 38 
U.S.C.A. § 1318 are not applicable.

In order for DIC benefits to be awarded to the veteran's 
child under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death. See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The evidence of record at the time of the veteran's death 
shows that service connection was in effect for fusion of the 
left wrist secondary to nonunion of the navicular, evaluated 
as 40 percent disabling, effective March 1, 1970 and 
arthritis of the left thumb, 4th and 5th fingers with trigger 
finger deformity of the little finger rated as 10 percent 
disabling, effective June 9, 1999.  The combined rating was 
40 percent, effective March 1, 1970 and 50 percent, effective 
June 9, 1999.  Thus, the veteran was not in receipt of a 
total disability rating for a period of 10 years immediately 
preceding his death as required under 38 U.S.C.A. § 1318(b).

Therefore, the veteran's child, M.G., is not eligible for DIC 
benefits under 38 U.S.C.A. § 1318(b) on the grounds that the 
veteran had not been in receipt of, or actually established 
entitlement to, a total rating for 10 years prior to his 
death. 38 C.F.R. § 3.22.  Moreover, there has been no 
allegation of clear and unmistakable error in any prior 
decision, nor has the appellant identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
DIC is not warranted because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Nonservice-connected death pension

VA death pension benefits may be paid to a surviving child of 
a wartime veteran who died as a result of a nonservice- 
connected disease of injury.  Basic entitlement exists if the 
veteran served in the active military, naval or air service 
for 90 days or more during a period of war; the veteran was 
at the time of death receiving or entitled to receive 
compensation or retired pay for a service-connected 
disability based on wartime service; and the surviving child 
meets certain net and income requirements. 38 U.S.C.A. 
§§ 101(4)(A), 1521(j), 1542; 38 C.F.R. § 3.3(b).

The term "period of war" means the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, the Persian Gulf War, and 
the period beginning on the date of any future declaration of 
war by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress.  38 U.S.C.A. § 101(11).

The veteran did not serve during a period of war.  His 
service dates, as reflected on his DD-Form 214, were from 
February 1959 to May 1962.  The Korean conflict ended on 
January 31, 1955.  38 C.F.R. § 3.2(e).  The Vietnam era did 
not begin until August 5, 1964.  See 38 C.F.R. § 3.2(f).

Since the veteran did not serve during a period war, 
entitlement to nonservice-connected death pension benefits is 
not warranted.  While the Board recognizes the veteran's 
honorable service to his country, the Board is specifically 
prohibited from granting benefits that are not authorized by 
law, regulation, precedent decision of VA General Counsel, or 
instruction from the Secretary of VA. See 38 U.S.C.A. § 
7104(c).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


